 540DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Union No.391, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of Americas and Chattanooga Division,VulcanMaterials Company. Case10-CC-872January 21, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENJLLOOn April 12, 1973, Administrative Law Judge MaxRosenberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel andCharging Party each filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge. asmodified below, and hereby orders that Respondent,Local Union No. 391, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Greensboro, North Carolina, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as modifiedbelow.1.In the first sentence of the Administrative LawJudge's recommended Order, change "CW & H ofAll to "Chauffeurs,Warehousemen and Helpers ofAmerica."'2.Substitute the attached notice for that of theAdministrative Law Judge.iAs amended at the hearing1The Administrative Law Judge made certain inadvertent errors in hisDecision which are corrected as follows1In sec.III,par 4, delete the second sentence and substitute thereforthe following"As chronicled above, Vulcan is a New Jersey corporationwith its principal offices located in Birmingham,where it engages in themanufacture and marketing of chemicals secondary metals, and heavyconstruction materials through a chemicals group,a metals group,and fiveconstruction divisions within a construction materials group "2In sec ill, par 5,delete the second and third sentences andsubstitute therefor the following"The corporate structure of Vulcanconsists of a board of directors and a chairman of the hoard, an executivecommitteeappointedby the boardand a chairman of the executivecommittee,and two executivevicepresidents,one for the chemicals andmetals groups and one for the construction materials group.In turn, eachdivision is headedby a divisionalpresident who is responsible to theappropriateexecutive committee and to the boardofdirectors for theefficient and economic operation of the division, for the general manage-ment of the division,and for the control and profits of the division -APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT engage in, induce, or encourageany individual employed by Chattanooga Divi-sion,Vulcan Materials Company, to engage in astrike or refusal in the course of such individual'semployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities, or to performany services, where an object thereof is to force orrequire Chattanooga Division, Vulcan MaterialsCompany to cease doing business with personsengaged in commerce, or in an industry affectingcommerce, or to force or require persons engagedin commerce or an industry affecting commerceto cease doing business with Chattanooga Divi-sion, Vulcan Materials Company.WE WILL NOT threaten, coerce, or restrainChattanooga Division, Vulcan Materials Compa-ny, or any other person engaged in commerce orinan industry affecting commerce, where anobject thereof, is to force or require ChattanoogaDivision,Vulcan Materials Company, to ceasedoing business with persons engaged in commerceor in an industry affecting commerce, or to forceor require persons engaged in commerce or in anindustryaffectingcommerce to cease doingbusinesswithChattanoogaDivision,VulcanMaterials Company.LOCAL UNION No. 391,INTERNATIONALBROTHERHOOD OFTEAMSrERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.208 NLRB No. 81 LOCAL UNIONNO. 391, IBTAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730PeachtreeStreet,NE, Atlanta,Georgia 30308,Telephone 404-526-5760.DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Administrative Law Judge: With allparties represented, this case was tried before me inChattanooga, Tennessee, and Atlanta, Georgia, on Decem-ber 14, 1972, and January 16, 1973, on a complaint filed bytheGeneral Counsel of the National Labor RelationsBoard and an answer interposed thereto by Local UnionNo. 391, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and. Helpers of America, hereincalled the Respondent.' The issue raised by the pleadingsrelates to whether Respondent violated Section 8(b)(4)(i)and (ii)(B) of the National Labor Relations Act, asamended, by picketing at the premises of ChattanoogaDivision, Vulcan Materials Company, herein called Chat-tanooga. Briefs have been filed by the General Counsel,Chattanooga, and the Respondent, which have been dulyconsidered.Upon the entire record made in this proceeding,z Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERChattanooga maintains an office and place of business inChattanooga,Tennessee,where it is engaged in theprocessing and retailing of gravel, asphalt, and ready-mixconcrete.During the past calendar year, Chattanoogaprocessed, sold, and distributed its products valued inexcess of $50,000 directly to customers located outside theState of Tennessee.Mideast division of Vulcan Materials Company, hereincalledMideast, has its principal office and place ofbusiness inWinston-Salem, North Carolina, where it isengaged in the processing, sale, and distribution of crushedstone.During the annual period material to this proceed-ing,Mideast sold and shipped its products valued in excessof $50,000 directly to customers located outside the Stateof North Carolina.Vulcan Materials Company, herein called Vulcan, a NewJersey corporation with its principal office in Birmingham,Alabama, is engaged in the manufacture of chemicals,secondarymetals,and heavy construction materials.Vulcan is comprised of seven divisions: the Southeastdivision, the Chattanooga division, the Midsouth division,1The complaint, which issued on November 20, 1972, is based oncharges filed and served on October 24, 1972, and amended charges whichwere filed and served on November 14, 19722The record herein, by agreement of all parties, is comprised of therecord made in a 10(1) proceeding before the Honorable Frank W Wilson,United States District Court Judge for the Eastern District of Tennessee onDecember 4 and 5, 1972, together with the exhibits introduced therein(exclusive of Resp Exh 32) and the exhibits introduced hereinThe General Counsel's motion to correct transcript of the record made541theMideast division, theMidwest division, the metalsdivision, and the chemical division.Ifind thatMideast and Chattanooga are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondentisa labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel contends that Respondent violatedSection 8(b)(4)(i) and (u)(B) when, in the course of aneconomic strike calledagainstMideast,Respondentextended the work stoppage and picket line to the premisesof Chattanooga, a neutral employer, thereby inducing andencouraging individuals employed by Chattanooga tocease work, and forcing or requiring Chattanooga to ceasedoing business with its customers and suppliers, or forcingand requiring Chattanooga's customers and suppliers tocease doing business with it. For its part, Respondentclaims that Chattanooga was not a separate "person" tothedisputebetweenMideast and Respondent, andtherefore its picketing at Chattanooga's work situs waslegally privileged.Section 8(b)(4) of the Act makes it an unfair laborpractice for unions to (i) induce or encourage individualsemployed by any "person" to engage in a strike, or to (ii) tothreaten, coerce, or restrain any "person," where in eithercase an object thereofis(B) toforce or require any"person" to cease doing business with any other person.Section 2(1) of the Act provides that "the term `person'includes one or more individuals, labor organizations,partnerships, associations, corporations, legal representa-tives, trustees, trustees in bankruptcy, or receivers."The Board has held, with court approval, that separatecorporate divisions are separate "persons," and, as such,are entitled to the protection of Section 8(b)(4)(B) from thelabor disputes of the other, if neither the division nor theparent exercises actual or active, as opposed to merelypotential, control over the everyday operations or laborrelations of the other.3 Thus, whether Respondent's strikeagainstChattanooga was clothed with legality dependsupon whether or not that business entity occupied thestatus of a "person" within the statutory scheme.The facts givingriseto the instant litigation are not inessentialdispute and I find them to be as follows. Aschronicled above, Vulcan is a New Jersey corporation withitsprincipal offices located in Birmingham, where itengages in the manufacture and marketing of chemicals,secondarymetals,and heavy construction materialsthrough a chemicals division, a metals division, and fivebefore Judge Wilson is hereby grantedIalso hereby grant Respondent's motion to receive additional exhibitswhich consist of Resp Exh 60 and purports to be a 1972 statement ofearnings,and Resp Exh 61, which is a Xerox copy of gasoline credit cardsbearing the name of Vulcan Materials Company which were used by anemployee of Mideast division of Vulcan3Los Angeles Newspaper Guild, Local 69 (San Francisco and Los AngelesHerald-Examiner,Divisionof Hearst Corporation),185 NLRB 303, and casescited in In 5, enfd 443 F 2d 1173 (C A 9, 1971) 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstruction divisions. The chemicals division is headquar-tered in Wichita, Kansas. The metals division is situated inSandusky, Ohio. The five construction divisions and theirlocations are: Chattanooga division-Chattanooga, Ten-nessee;Mideast division-Winston-Salem, North Caroli-na;Midwest division-Chicago, Illinois;Midsouth divi-sion-Knoxville, Tennessee; and, Southeastern division--Birmingham, Alabama: Each of the construction divi-sions produces and markets its products in the geographi-cal areas which they serve and does not compete with theother divisions.Mideast, which operates in the States ofNorth Carolina and Virginia, produces crushed stone.Chattanooga, which services the Chattanooga area, prod-uces crushed stone and ready-mixed concrete.The chief executive officers of Vulcan are located inBirmingham, Alabama. The corporate structure of Vulcanconsists of a chairman, a board of directors, an executivecommittee appointed by the board, and executive vicepresidents who are in charge of the chemicals, metals, andconstruction divisions. In turn, each division is headed by adivisionalpresidentwho is elected by the board ofdirectors,and who is responsible to the appropnateexecutive vice president for the efficient and economicoperation of the division, for sales and related activities, forthe generalmanagement of the division, and for thecontrol and profits of the division.It is undisputed and I find that there is no interchange ofemployees between the respective divisions of Vulcan, noris there any interchange of products. While there is sometransferenceofequipment between the constructiondivisions,such as water pumps and machinery, thisinterchange is negligible and is handled on the same rentalbasis as when equipment is loaned to or exchanged withcompetitors.Each division maintains its own payroll,makes itsown disbursements, does its own bookkeepingand accounting, and has its own bank account. Moreover,there is no line of advancement between the variousdivisions,or between the divisions and Vulcan. Eachdivisionpresidenthas the sole responsibility for theproduction and marketing of the division. He alone selectshis staff, and he alone hires and discharges personnel.There is no day-to-day communication in the normal sensebetween the divisions, or between the divisions andVulcan. Each division president possesses a broad authori-ty to formulate his individual labor relations' policies, tonegotiate collective-bargaining agreements, and to executethese contracts.While the divisional president may utilizethe services of Vulcan's industrial relations staff inBirmingham, such utilization is not obligatory but option-al.Certain services are made available to the divisions byVulcan.These include such things as pension plans,insurance plans, and savings plans. It is undisputed and I4Unless otherwise indicated,all dates hereinafterfall in 1972SSimmons testified without contradiction and I find that he had engagedin negotiationswith otherlabor organizations without assistance6RobertMajors,Vulcan'smanager of manpower planning anddevelopment,visitedMideast's facilities on three occasions during thenegotiations and the subsequent strike On one occasion, he attended thefinalnegotiation session at the invitation of Mideast as an unofficialobserverOn the two other occasions,Majors was invitedby JerrySimmons, Mideast'smanager of administration,to assist in preparing forfind,however, that these services may be availed of orrejected by any or all divisions.Turning to the events giving rise to-this proceeding, theRespondent commenced an organizational campaignamong Mideast's employees in the spring of 19724 and,following a Board-conducted election, was certified as thecollective-bargaining representative of a unit of employeesat the Central Services Shop of Mideast. The consentagreement for this election was signed, on behalf ofMideast, by its local labor counsel, Charles Vance. Acollective-bargaining sessionwas thereafter scheduledbetween the parties for June 21. Prior to thismeeting,LouisGraham, president of Mideast, telephoned CarlWhitten,Vulcan'smanager of industnal relations, andrequested thatWhitten participate as a member ofMideast's negotiating team in the forthcoming negotia-tions.According to Whitten's uncontroverted testimony,Vulcan made his services available to the divisions because"the division may want counsel, guidance or help in theirnegotiations, and they know that there is a staff atBirmingham, that is available to help them if they want it.They are under no obligation to use it So, they may inviteme in to help them, recommend certain things, but they arefree to accept or reject my recommendations." Shortlyafter their telephone conversation, Jerry Simmons, Mid-east'smanager of administration, who is responsible forpersonnel, safety, and industrial relations, conducted awage and economic survey to determine how Mideastcompared with the industry.5 Armed with this information,President Graham formulated Mideast's contract propos-als.When the parties met on June 21, Mideast's negotiat-ing team consisted of Whitten, Simmons, and an individualnamed Bell. At the outset, Whitten informed Respondent'srepresentatives, as he did againat a meetingin July, that.,we were decentralized in our management structure; thateach division had full responsibility for their own laborrelations, for the profits in the business, for the running ofthe business, and I was there at the invite of the division,and that my role would be simply to help the divisionexpress their particular view, profits and control of thebusiness, and all of the activities there relating to the localpeople."AlthoughWhitten acted asMideast's chiefspokesman throughout the negotiations, this was doneunder specific authority from Graham. The record estab-lishes and I find that Graham made the final decisionrespecting the content of Mideast's contract proposals and,on occasion, rejected specific recommendations on certainclauses suggestedby Whitten.Afterseveral fruitlessdiscussions, the parties reached aneconomic impasse on August 31 .6 On October 2, theRespondent struck Mideast and commenced picketing theCentral Services Shop and storeroom, and the quarryadjacent to the shop in Winston-Salem.On October 20,the strikeand todevise training programs for supervisorsMajorshad also assisted the president of Chattanooga in 1970 innegotiating a contractwith Teamsters Local 515following a lockout thatyearAgain,Majors wasinvited by ChattanoogaPresident Ellman to attendthe sessions,andMajors followed Ellman's script in the negotiations.AlthoughMajors signed the resultantcontracton behalf of Chattanooga,thiswasdue solely to the factthat Ellman was not available to perform thischore LOCALUNION NO.391, IBTRespondent began picketing Chattanooga's ready-mixplant with signs bearing the legend "Vulcan MaterialsPlant on strike-Teamsters Local 391." On October 25,Respondent extended its picketing to Chattanooga'squarry and plant, utilizing identical picket signs. It isundisputed and I find that, at all material times, Respon-dent represented no employees employed by Chattanoogaand had no labor dispute with that entity. In fact,Chattanooga's employeeswere represented by otherunions, including a sister Local 515 of Respondent, and nolabor dispute existed between Chattanooga and these otherlabor organizations.Moreover, at the time of the picketingaswell as prior thereto, there was no interchange ofproducts or employees between Mideast and Chattanooga,and Chattanooga had not performed any work forMideast.Rounding out the narrative, the result of thepicketing atChattanooga had the effect of causingChattanooga's employees to cease doing any work, therebycompletely shutting down the operations at the Chattanoo-ga installations.As Judge Wilson observed in his decision arising out ofthe 10(1) hearing held before him, the "crux" of the issuepresented in this proceeding "centers around the activitiesof Carl T. Whitten and Robert Majors, members of theVulcan Home Office Industrial Relations staff, and aroundthe services they rendered to both the Mideast Divisionand the Chattanooga Division." 7As chronicled above, although Vulcan maintains anindustrial relations staff at its Birmingham office theservices of which are available to all of its divisions, itsmembers participate in collective-bargaining relations forthe divisions by invitation of the divisional president. Eventhough Vulcan's personnel may be designated as thechairmen of the divisional bargaining teams, the format forthe divisions' contractual proposals are drafted by thedivisional industrial relations' departments under the aegisof the divisional presidents. These presidents possess theauthority to, and have in fact, rejected proposals formulat-ed by Whitten and Majors when their assistance wassought in negotiations. In short, although Mideast andChattanooga availed themselves of the services of Vulcan'sWhitten and Majors, I am convinced and find that theyserved simply in an advisory capacity during bargainingsessions,with final authority regardingmanagementproposals residing in the presidents of the Chattanoogaand Mideast divisions. I therefore find that Vulcan did notexercise a centralized control of the labor relations of itsdivisions.The facts in the instant case parallel those considered by7 1 am not persuaded by Respondent's argument that, because Vulcanfilesa singleincome tax return, trades its stock on the New York StockExchange under its corporatename,has settledantitrustsuits brought bythe Federal Trade Commission against it, contracts for the purchase of realestate with bonds which are handled in its offices, and issues a consolidatedannual report to stockholders, this establishes that Chattanooga was not a"separate person" who was not "wholly unconcerned" with the labordispute which flaired up at Mideast Nor am I convinced that this argumentis supported by the facts that Vulcan projects its public image under thecorporate name of "Vulcan Materials Company" on billboards at theMideast and Chattanoogasites,that the trucks at Mideast and Chattanoogabear only the name of "VulcanMaterialsCompany," that truckdriversreceive the same safety instructions in the divisions and are awarded the543the Board inLos Angeles Newspaper Guild, Local 69, el al.(San Francisco Examiner, Division of Hearst Corporation), 8/ where it held that two divisions of the same corporateenterprisewere entitled to the same protection underSection 8(b)(4) from each other's labor controversies asthat accorded to corporate subsidiaries, provided that thecorporation did not exercise actual, or active, control overthe divisions which operated independently of the corpora-tion and each other as separate autonomous entities. Inthat case, the Hearst Corporation, incorporated in Dela-ware, engaged in a conglomerate of business activitiesconducted through some 20 divisions, of which 7 werenewspapers.With respect to the two divisions involved, thepresident of Hearst appointed their heads and delegated tothem the responsibility for the day-to-day operations,including the formulation and implementation of laborrelations policies. Hearst retained the power to remove thedivisional officers in the event of unfavorable earnings.Each division manager possessed the authority to deter-mine the size and salaries of the staff which he hired,discharged, or promoted. As in the instant proceeding,there was no transfer of employees among the divisionsand, although Hearst made available to the divisionscertain insurance, pension, and salary continuation pro-grams, each division could accept such programs or rejectthem.And, as in the instant case, each of the Hearstdivisions'managers had final authority to market itsproduct.Moreover, each division maintained its ownfinancial system, subject to uniform reporting requirementsfor tax purposes. The division retained certain operatingprofits as a cash balance and remitted the surplus toHearst.Although corporate approval was required forexpenditures in excess of $10,000, such approval had neverbeen withheld.9 Viewing these facts, the Board concludedthat two of Hearst's divisions which were not involved in alabor dispute affecting a third division, which was beingstruck,constituted "persons"within themeaning ofSection 8(b)(4)(B) because thy were virtually separate andautonomous enterprises in Hearst's corporate scheme ofthings. The Board therefore found that the striking unionsviolated Section 8(b)(4)(i) and (n)(B) by extending theirdispute to the divisions which wereneutralsto the dispute.Ihave heretofore found that Vulcan didnot maintainactual or active control of the labor relations policies ofeither Chattanooga or Mideast. I therefore conclude that,on the facts here presented, Chattanooga was an unoffend-ing employer and a statutory "person" during the course ofRespondent's dispute with Mideast. Accordingly, I con-clude that, by picketing Chattanooga on and after Octobersame safety pins which bear only the Vulcan legend, or, that personnel atMideast and Chattanooga obtain insurance and pension plans fromVulcan's officeAs indicated heretofore, these benefits are available to thedivisions on an optional basis in addition, the name of Mideast alsoappears on signs in Winston-Salem Moreover,employee paychecks alsobear the legend of MideastS 185 NLRB 303, enfd 443 F 2d 1 173 (CA 9, 1971) See alsoAmericanFederation of Television and Radio ArtistsWashington-BaltimoreLocal(Baltimore News American Division, The Hearst Corporation),185 NLRB593, enfd (CAD C )9Mideast and Chattanooga are allowed to expend up to $50,000 withoutVulcan's prior approval 544DECISIONSOF NATIONALLABOR RELATIONS BOARD20, Respondent violated Section8(b)(4)(i)and (n)(B) of theORDER i 1Act. i0IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofChattanooga described in section 1, above, have a closeand intimate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i) and(ii)(B)of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusions, and the entire record made in the case, Ihereby make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaning of Section 2(5) of the Act.2.Chattanooga is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.3.Chattanooga is a "person" within the meaning ofSection 2(1) and Section 8(b)(4) of the Act.4.By picketing the premises of Chattanooga, withwhich it had no labor dispute, the Respondent has engagedin, and has induced and encouraged individuals employedby Chattanooga to engage in, a strike or refusal to performservices,and has threatened, coerced, and restrainedChattanooga with an object in each case of forcing orrequiringChattanooga to cease doing business withpersons engaged in commerce or in an industry affectingcommerce, and forcing or requiring persons engaged incommerce or in an industry affecting commerce to ceasedoing business with Chattanooga, and has thereby violatedSection 8(b)(4)(i) and (n)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) oftheNational Labor Relations Act, as amended, I herebyissue the following recommended:10 In his brief,counsel for the Respondent moved, in effect,to dismissthe complaint on the grounds that the General Counsel failed adequately toinvestigate the charges filed herein before issuing the complaint,and thatVulcan "deliberately and contumaciously" suppressed documentary eviden-ce which would allegedly have been favorable to Respondent's cause JudgeWilson,in the 10(l) proceeding,found no merit in these contentions, andneither do I I shall therefore deny the motioni iIn the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,Respondent, Local Union No. 391, International Broth-erhood of Teamsters, CW & H of A, its officers,representatives, and agents, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed byChattanooga Division, Vulcan Materials Company, or anyother person engaged in commerce or in an industryaffecting commerce,to engage in a strike or a refusal in thecourse of his employment to use, manufacture, process,transport, or otherwise handle or work on goods,articles,materials, or commodities, or to perform any services,where an object thereof is to force or require ChattanoogaDivision,VulcanMaterialsCompany, to cease doingbusinesswith persons engaged in commerce or in anindustry affecting commerce, or to force or require personsengaged in commerce or in an industry affecting commerceto cease doing business with Chattanooga Division, VulcanMaterials Company.(b)Threatening, coercing, or restraining ChattanoogaDivision, Vulcan Materials Company, or any other personengaged in commerce or in an industry affecting com-merce,where an object thereof is to force or requireChattanoogaDivision,VulcanMaterials Company, tocease doing business with persons engaged in commerce orin an industry affecting commerce, or to force or requirepersons engaged in commerce or in an industry affectingcommerce to cease doing business with ChattanoogaDivision, Vulcan Materials Company.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Post at its offices and meeting halls copies of theattached noticemarked "Appendix." 12 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by its authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for at least60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish said Regional Director with signed copies ofthe aforesaid notice for posting by Chattanooga Division,VulcanMaterialsCompany, if willing, at places where itcustomarily posts notices to its employees.(c)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsRespondent has taken to comply herewith.conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"